                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 1 of 29 Page ID #:309



                                      1   Keith C. Cramer (SBN: 167899)
                                          kcramer@grsm.com
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          101 W. Broadway, Suite 2000
                                      3   San Diego, CA 92101
                                          Telephone: (619) 696-6700
                                      4   Facsimile: (619) 696-7124
                                      5   ATTORNEYS FOR PLAINTIFF GLOBAL APOGEE
                                      6
                                      7
                                      8                       UNITED STATES DISTRICT COURT
                                      9                     CENTRAL DISTRICT OF CALIFORNIA
                                     10   GLOBAL APOGEE, a Wyoming           )        Case No.: 2:18-CV-05162-RSWL-E
                                          Corporation                        )
                                     11                                      )        Courtroom of the Honorable Ronald
Gordon Rees Scully Mansukhani, LLP




                                                                 Plaintiff,  )        S.W. Lew
                                     12
    101 W. Broadway Suite 2000




                                                                             )
                                                v.                           )        AMENDED COMPLAINT FOR
        San Diego, CA 92101




                                     13                                      )        DAMAGES
                                          SUGARFINA, INC., a Delaware
                                     14   Corporation, JOSHUA REZNICK, an    )        JURY TRIAL DEMAND
                                          individual, ROSIE O’NEILL, an      )
                                     15   individual, DOES 1–10 and UNKNOWN )
                                          ENTITIES 1–10                      )
                                     16                                      )
                                                                 Defendants. )
                                     17                                      )
                                     18        Plaintiff Global Apogee of Wyoming, (“Global Apogee”), through its
                                     19   attorneys, hereby complains against Sugarfina, Inc., Joshua Reznick, and Rosie
                                     20   O’Neill, DOES 1-10 and UNKNOWN ENTITIES 1-10 and states as follows:
                                     21                               Statement of the Case
                                     22        1.    This is an action by Global Apogee against Defendant Sugarfina,
                                     23   Joshua Reznick, Rosie O’Neill, John Does 1-10, and Unknown Entities 1-10
                                     24   (individually referred to by their name and collectively referred to as
                                     25   “Defendants”) for trademark infringement arising under the Lanham Act, 15
                                     26   U.S.C. §§ 1051 et seq., and California state-law claims for common-law and
                                     27   statutory unfair competition, common-law infringement of a trademark, and
                                     28   common-law infringement of a service mark.
                                                                                -1-
                                                                                                    CASE NO: 2:18-cv-05162-RSWL-E
                                                                PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 2 of 29 Page ID #:310



                                      1         2.     This lawsuit arises out of Defendants’ unauthorized use and
                                      2   infringements of Global Apogee’s federally registered CANDY-GRAM trademark,
                                      3   as well as its common-law rights to the CANDY-GRAM service mark.
                                      4   Defendants’ misappropriation has irreparably harmed the goodwill and reputation
                                      5   of Global Apogee and has caused Global Apogee irreparable damage and monetary
                                      6   harm. Plaintiff seeks injunctive relief, statutory damages and/or profits, damages,
                                      7   treble damages, compensatory damages, punitive damages, prejudgment interest,
                                      8   attorney’s fees, and/or costs.
                                      9                                    Jurisdiction and Venue
                                     10         3.     This Court has original subject-matter jurisdiction in this dispute
                                     11   under the Lanham Act, 15 U.S.C. § 1121, 28 U.S.C. §§ 1331, 1338(a)–(b) because
Gordon Rees Scully Mansukhani, LLP




                                     12   this matter arises under the Lanham Act (15 U.S.C. §§ 1051, et seq.) and the
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   United States Copyright Act (17 U.S.C. §§ 101 et seq.). This Court also has
                                     14   supplemental jurisdiction over Plaintiff’s state-law claims under 28 U.S.C. § 1367.
                                     15   This Court has subject-matter jurisdiction over the claims for unfair competition
                                     16   asserted in this action under 28 U.S.C. § 1338(b).
                                     17         4.     This Court has personal jurisdiction over Defendants under 15 U.S.C.
                                     18   §§ 1114, 1125 because: (i) they continually and regularly conduct business in this
                                     19   District, in California, and throughout the United States; (ii) they have placed and
                                     20   continue to place infringing products into the stream of commerce with the
                                     21   knowledge or understanding that the products are sold in the State of California,
                                     22   including in this District; (iii) they are actively engaged in promoting, advertising,
                                     23   marketing, and/or offering products to consumers in this District, including the
                                     24   products at issue in this lawsuit; and (iv) they derive substantial revenue from the
                                     25   sale of infringing products within this District and from interstate and international
                                     26   commerce.
                                     27         5.     Defendants’ contacts with this District are sufficient for this Court to
                                     28   exercise personal jurisdiction over Defendants.
                                                                                    -2-
                                                                                                       CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 3 of 29 Page ID #:311



                                      1          6.     This Court has supplemental jurisdiction over the state-law claims
                                      2   under 28 U.S.C. §§ 1367(a), 1338(a)–(b).
                                      3          7.     Venue is proper in this Court under 28 U.S.C. § 1391 because
                                      4   Defendant’s principal place of business is in this District, Plaintiff suffered harm in
                                      5   this District, and because a substantial part of the events or omissions underlying
                                      6   Plaintiff’s claims occurred within this District.
                                      7                                           Parties
                                      8          8.     Global Apogee is a corporation duly organized and existing under the
                                      9   laws of the State of Wyoming. Global Apogee maintains an office and its principal
                                     10   place of business is located at 30 N Gould Suite 4000 Sheridan, Wyoming 82801.
                                     11          9.     Upon information and belief, Sugarfina is a corporation duly
Gordon Rees Scully Mansukhani, LLP




                                     12   organized and existing under the laws of the State of Delaware.                 Sugarfina
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   maintains an office and its principal place of business is located at 3915 West 102nd
                                     14   Street, Inglewood, California 90303.
                                     15          10.    Defendant Joshua Resnick, is a co-founder and co-CEO of Defendant
                                     16   Sugarfina. On information and belief, Mr. Resnick was directly involved in the
                                     17   unlawful acts alleged herein, including the unlawful acts occurring within this
                                     18   judicial district.
                                     19          11.    Defendant Rosie O’Neil is a co-founder and co-CEO of Defendant
                                     20   Sugarfina. On information and belief, Ms. O’Neil was directly involved in the
                                     21   unlawful acts alleged herein, including the unlawful acts occurring within this
                                     22   judicial district.
                                     23          12.    Plaintiff is informed and believes, and based thereon alleges, that at all
                                     24   times herein mentioned, each of the Defendants was the agent, servant, employee,
                                     25   and/or alter ego of each of the other Defendants, and in doing the things hereinafter
                                     26   alleged, was acting within the course and scope of said agency and/or employment,
                                     27   and with the permission and consent, express and/or implied, of the other
                                     28   Defendants herein. A unity of interest and ownership exists between and among
                                                                                     -3-
                                                                                                         CASE NO: 2:18-cv-05162-RSWL-E
                                                                    PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 4 of 29 Page ID #:312



                                      1   the Defendants such that there is no distinction between or among the Defendants
                                      2   and if the acts alleged herein by one Defendant are treated as the acts of that
                                      3   Defendant alone, an inequitable result will follow. On information and belief,
                                      4   Defendants have utilized these entities to commit the wrongs alleged herein, to
                                      5   shield themselves from personal liability for their conduct, and to hinder, delay,
                                      6   and/or defraud others. In order to effect justice herein, the corporate fiction
                                      7   maintained by Defendants must be pierced, all relief and damages should be
                                      8   awarded against all Defendants jointly and severally, and all acts of the Defendants
                                      9   should be treated as the acts of the other Defendants.
                                     10         13.      Defendant JOHN DOES 1-10, are, upon information and belief
                                     11   directly, secondarily, contributorily, vicariously and/or constructively associated
Gordon Rees Scully Mansukhani, LLP




                                     12   with Defendant Sugarfina in the unlawful acts alleged herein.       The identities of
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   JOHN DOES 1-10 are not presently known with specificity. Plaintiff will identify
                                     14   JOHN DOES 1-10 when their identities become known upon further investigation
                                     15   and/or discovery and it will amend the Complaint to add their names.
                                     16         14.      Defendant UNKNOWN ENTITIES 1-10 are, upon information and
                                     17   belief directly, secondarily, vicariously and/or constructively associated with
                                     18   Defendant Sugarfina in the unlawful acts alleged herein.           The identities of
                                     19   UNKNOWN ENTITIES 1-10 are not presently known with specificity. Plaintiff
                                     20   will identify UNKNOWN ENTITIES 1-10 when their identities become known
                                     21   upon further investigation and/or discovery and it will amend the Complaint to add
                                     22   their names.
                                     23                                           Facts
                                     24               Global Apogee’s CANDY-GRAM Trademark and Registration
                                     25         15.      Global Apogee is the holder of the registered CANDY-GRAM
                                     26   trademark. The USPTO Trademark Registration Number for the CANDY-GRAM
                                     27   trademark is 1,943,440; it was issued in 1995. The registration covers Candy in
                                     28   Class 30 and Greeting Cards in Class 16. A true and correct copy of the
                                                                                   -4-
                                                                                                      CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 5 of 29 Page ID #:313



                                      1   Registration Certificate held by Global Apogee for the CANDY-GRAM trademark
                                      2   is attached as Exhibit I.
                                      3           16.     The USPTO originally issued the trademark registration to Arnold
                                      4   Sillins, an individual, on December 26, 1995. As set forth in the USPTO
                                      5   Trademark Assignment Abstract of Title (attached as Exhibit II), the CANDY-
                                      6   GRAM trademark was assigned by Mr. Sillins to New Floral in 1997, by New
                                      7   Floral to United Federal Carriers in 2000, and by United Federal Carriers to Global
                                      8   Apogee of Nevada in 2010.1
                                      9           17.     The successive holders of the CANDY-GRAM trademark have
                                     10   continually used it in interstate commerce in connection with sales of candy and
                                     11   greetings cards since its registration in 1995, and they have renewed it as law
Gordon Rees Scully Mansukhani, LLP




                                     12   requires every ten years. Additionally, Global Apogee has filed a Declaration of
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   Incontestability, pursuant to § 15 of the Lanham Act. As a result, Global Apogee
                                     14   has comprehensive federal statutory and common-law rights in the CANDY-
                                     15   GRAM trademark.
                                     16           18.     The Global Apogee CANDY-GRAM trademark is associated with the
                                     17   products sold by Global Apogee in the minds of consumers and the trade. In
                                     18   addition to the www.candygram.com website, Global Apogee uses the CANDY-
                                     19   GRAM trade name in its 800- Candygram toll-free number. As a result of
                                     20   CANDY-GRAM products’ wide popularity, the CANDY-GRAM trademark has
                                     21   acquired secondary meaning such that consumers, the public, and the trade
                                     22   immediately associate any advertisement or product bearing the CANDY-GRAM
                                     23   trademark as the CANDY-GRAM product sold by Global Apogee. By virtue of the
                                     24   substantial time, effort, and money that Global Apogee expended over the years in
                                     25   creating, promoting, and popularizing this product, Global Apogee has developed
                                     26
                                          1
                                            New Floral, United Federal Carriers and Global Apogee are affiliated companies. The corporate home of Global
                                     27   Apogee was moved from Nevada to Wyoming in 2016 and the CANDY-GRAM trademark was, therefore, assigned
                                          by Global Apogee of Nevada to Global Apogee of Wyoming at that time. This assignment, like the previous
                                     28   assignments, was pro forma as the ownership of the two Global Apogee companies is identical.
                                                                                                 -5-
                                                                                                                        CASE NO: 2:18-cv-05162-RSWL-E
                                                                          PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 6 of 29 Page ID #:314



                                      1   goodwill and a valuable reputation in connection with its CANDY-GRAM
                                      2   trademark.
                                      3         19.    Global Apogee has been diligent in its efforts to protect its name and
                                      4   the CANDY-GRAM trademark, including by issuing cease-and-desist letters—
                                      5   which have successfully halted dozens of infringing entities. Upon learning of
                                      6   Defendant Sugarfina’s infringement on April 26, 2018, Global Apogee issued a
                                      7   cease-and-desist letter to Sugarfina. The letter provided evidence of Global
                                      8   Apogee’s ownership of the CANDY-GRAM trademark, the registration of that
                                      9   trademark, and the basis of Global Apogee’s belief that Sugarfina knowingly and
                                     10   willfully infringed on that trademark. In addition, by this letter, Global Apogee
                                     11   demanded that Sugarfina immediately:
Gordon Rees Scully Mansukhani, LLP




                                     12         (i) cease and desist all uses of Candygram on its website, on all social
    101 W. Broadway Suite 2000




                                                media sites, in its own brick and mortar retail outlets and in all third
        San Diego, CA 92101




                                     13         party retail outlets, distributors and/or agents and in connection with
                                                any other information delivered to the public; (ii) immediately notify
                                     14         its third party retail outlets, distributors and/or agents that they may no
                                                longer use the Candygram name or make any sales using that name;
                                     15         and (iii) recover from its or third party retail outlets, distributors
                                                and/or agents and destroy all copies of marketing materials in their
                                     16         possession and/or that of its distributors (if any) using the Candygram
                                                name. In addition, Global Apogee demands that Sugarfina and its
                                     17         retail outlets, distributors/agents immediately provide a detailed
                                                accounting of all monies, including profits, it has received from the
                                     18         sale of any product associated, whether directly or indirectly, with the
                                                Candygram name (or any similar name).
                                     19
                                     20         20.    By letter from its counsel dated May 2, 2018, Sugarfina stated that it
                                     21   “will not comply with any of the demands made in [Global Apogee’s] letter.” On
                                     22   information and belief, Sugarfina has continued to utilize the CANDY-GRAM
                                     23   trademark on its website and in its retail stores following its receipt of Global
                                     24   Apogee’s demand letter.
                                     25                    Defendants’ Willful and Continuing Infringement
                                     26         21.    On information and belief, Sugarfina commenced its misappropriation
                                     27   of the Candygram name no later than February 2018. Its misappropriation has
                                     28   occurred, at a minimum, in its retail outlets and through its Internet presence.
                                                                                    -6-
                                                                                                        CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 7 of 29 Page ID #:315



                                      1          22.    The willful and continuing misappropriation of the CANDY-GRAM
                                      2   trade name is a pervasive part of every aspect of Sugarfina’s sales cycle, from
                                      3   advertising and marketing, to promotion and sales and to delivery and fulfillment
                                      4   as well as its business channels, including direct online sales, direct sales through
                                      5   their retail outlets and sales through third parties.
                                      6          23.    In at least three ongoing civil proceedings Sugarfina has represented
                                      7   to this Court that “Sugarfina products. . . .have been extensively advertised
                                      8   throughout the United States to capitalize on the existing distribution channels,
                                      9   including social media and internet marketing. . . .” and “Sugarfina’s products have
                                     10   received unsolicited comment and attention in print and social media throughout
                                                        2
                                     11   the world.”       In each of these proceedings, Sugarfina has also represented to this
Gordon Rees Scully Mansukhani, LLP




                                     12   Court that the infringement of its intellectual property rights has and will cause
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   irreparable damage to its business.
                                     14          24.    Through its advertising and marketing efforts, including the use of
                                     15   sophisticated Search Engine Optimization (“SEO”) techniques, Sugarfina has
                                     16   intentionally endeavored to “capitalize on the existing distribution channels,
                                     17   including social media and internet marketing” to maximize the association of the
                                     18   registered CANDY-GRAM trade name with its products.                      For example, by
                                     19   intentionally manipulating its SEO to feature the CANDY-GRAM trade name,
                                     20   Sugarfina has gained a top position with Google in searches for “Candygram”.
                                     21   Indeed, a Google search of the word “Candygram” produces the following first
                                     22   page entry:
                                     23          CandyGram | A Luxury Candy Boutique—Sugarfina
                                                 https://www.sugarfina.com/candygram
                                     24
                                     25   ///
                                     26
                                     27   2
                                            See Sugarfina, Inc. v. Sweet Pete’s LLC et al., Case No. 2:17-cv-4456 at para. 24-25;
                                          Sugarfina, Inc. v. Deborah Lilly et al., Case No.: 2:17-cv-8823 at para. 23-24; and Sugarfina,
                                     28   Inc. v. Sweitzer LLC et al., Case No.: 2:17-cv-07950 at para. 21-22.
                                                                                       -7-
                                                                                                             CASE NO: 2:18-cv-05162-RSWL-E
                                                                     PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 8 of 29 Page ID #:316



                                      1   Sugarfina’s intent to misappropriate the CANDY-GRAM trade name is evident
                                      2   from the fact that the lead Metaword in the string is “CandyGram”, not Sugarfina.
                                      3   Moreover, it is also noteworthy that the reference is to CandyGram as “A Luxury
                                      4   Candy Boutique”, thus leaving no doubt that Sugarfina is intentionally representing
                                      5   to the public that its “Candygram” is a “boutique” candy product and not merely as
                                      6   a delivery service.
                                      7         25.    Global Apogee has been advised by an SEO expert that a key reason
                                      8   for Sugarfina’s preferred placement in Google is that the word “Candygram” is
                                      9   used liberally in the website metawords and on its public-facing website pages. As
                                     10   shown above, the Metawords associated with the Sugarfina Home Page are
                                     11   “CandyGram | A Luxury Candy Boutique—Sugarfina.” In addition, as shown
Gordon Rees Scully Mansukhani, LLP




                                     12   below, Sugarfina’s top ranking in Google searches for the word “Candygram” is
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   facilitated by the fact that the word “Candygram” is a featured option in the
                                     14   Sugarfina Home Page menu bar.
                                     15                                 Sugarfina Home Page
                                                                        (www.sugarfina.com)
                                     16
                                     17
                                     18
                                     19
                                     20         26.    Moreover, there is also no doubt whatsoever that Sugarfina’s use of

                                     21   the CANDY-GRAM trade name is an essential part of its online and retail sales

                                     22   strategy. Indeed, as shown below, the “SEND THIS CANDYGRAM” radio button

                                     23   is used as the means to purchase each and every variety of Sugarfina candy on the

                                     24   linked Candygram Page:

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///
                                                                                  -8-
                                                                                                     CASE NO: 2:18-cv-05162-RSWL-E
                                                                  PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                          Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 9 of 29 Page ID #:317



                                      1           Candygram Link From Sugarfina Home Page
                                                       (www.sugarfina.com/candygram)
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27   ///
                                     28
                                                                      -9-
                                                                                       CASE NO: 2:18-cv-05162-RSWL-E
                                                       PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 10 of 29 Page ID #:318



                                      1
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21         27.   The misappropriation of the CANDY-GRAM trade name is also
                                     22   manifest at Sugerfina’s retail stores.    Depicted below, is the kiosk found in
                                     23   Sugarfina retail stores. Note the prominent display the CANDY-GRAM trade
                                     24   name on the front of the kiosk:
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///
                                                                                   -10-
                                                                                                    CASE NO: 2:18-cv-05162-RSWL-E
                                                                  PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 11 of 29 Page ID #:319



                                      1
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17   On information and belief, customers using these Candygram kiosks are able to

                                     18   purchase and send Sugarfina candy products—which are designated as

                                     19   “Candygrams”—along with emails and a greeting card featuring the CANDY-

                                     20   GRAM trade name.

                                     21         28.   Sugarfina’s misappropriation of the CANDY-GRAM trade name is

                                     22   also a pervasive part of the delivery and fulfillment process. Customers who order

                                     23   from Sugarfina online receive the following confirming email confirming that the

                                     24   Sugarfina candy product, which is identified as a “CandyGram” “is on its way”:

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///
                                                                                 -11-
                                                                                                    CASE NO: 2:18-cv-05162-RSWL-E
                                                                 PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 12 of 29 Page ID #:320



                                      1
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8
                                      9   This email confirm that order is followed-up by another email notifying the sender
                                     10   when the intended recipient redeems the Sugarfina candy product. This email also
                                     11   prominently displays the CANDY-GRAM trade name:
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                 -12-
                                                                                                    CASE NO: 2:18-cv-05162-RSWL-E
                                                                 PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 13 of 29 Page ID #:321



                                      1         29.    The final step in the sales process is the delivery of the redeemed
                                      2   Sugarfina product. As shown below, the package containing this product not only
                                      3   depicts the misappropriated CANDY-GRAM trade name, it does so more times
                                      4   and in a bold capital lettered font that is far larger and more visible than standard
                                      5   case unbolded font depicting the Sugarfina name:
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                  -13-
                                                                                                      CASE NO: 2:18-cv-05162-RSWL-E
                                                                  PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 14 of 29 Page ID #:322



                                      1         30.    Sugarfina has, willfully and with ill motives,              designed and
                                      2   implemented a comprehensive strategy and plan, which starts with advertising and
                                      3   marketing, continues through promotion and sales and ends with delivery and
                                      4   fulfillment, that diligently and comprehensively misappropriates the CANDY-
                                      5   GRAM trade name and uses that trade name for Sugarfina’s unlawful economic
                                      6   benefit.
                                      7         31.    In addition to Sugarfina’s infringement of the Global Apogee
                                      8   trademark as it applies to the sale of candy, Sugarfina is also infringing on Global
                                      9   Apogee’s trademark for the use of the CANDY-GRAM trade name in connection
                                     10   with greeting cards. Pictured below is the greeting card that is sent electronically to
                                     11   persons receiving Sugarfina candies:
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23         32.    In addition to its website sales, Sugarfina sells its candies through a
                                     24   variety of third party brick and mortar retail stores and hotels. On information and
                                     25   belief, many of the customers purchasing Sugarfina products in these retail outlets
                                     26   became aware of the availability of those products by searching the term
                                     27   “Candygram” on the Internet, finding Sugarfina and then finding the retail outlet
                                     28   through the “Store Locator” functionality on the Sugarfina website. As such, each
                                                                                   -14-
                                                                                                        CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 15 of 29 Page ID #:323



                                      1   of these retail outlets is benefitting directly from the misappropriation of the
                                      2   registered CANDY-GRAM trademark, in its sales of the Sugarfina products that
                                      3   are identified as “Candygrams” on the Sugarfina website, in its sales of any other
                                      4   Sugarfina products and from its name recognition and sales generally.3
                                      5          33.     On information and belief, each of the individual defendants, who
                                      6   serve as co-founders and as co-CEO’s of Sugarfina were personally and directly
                                      7   involved in each of the decisions to regarding the infringing uses of the Candygram
                                      8   name.4
                                      9          34.     Global Apogee’s goodwill among consumers is closely tied to the
                                     10   Candygram name and the reputation for quality that it has developed over the past
                                     11   several decades. Defendant’s flagrant and relentless copying of Global Apogee’s
Gordon Rees Scully Mansukhani, LLP




                                     12   intellectual property rights not only allows Defendant to benefit from Global
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   Apogee’s investment, but it also threatens to diminish the very important goodwill
                                     14   that Global Apogee has cultivated. The value of such goodwill is evident in part in
                                     15   the growth in Sugarfina’s revenues that has occurred since Sugarfina
                                     16   misappropriated Global Apogee’s intellectual property.
                                     17                                          COUNT I
                                                                    Federal Trademark Infringement
                                     18                Violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114
                                                                         (Against All Defendants)
                                     19
                                     20          35.     Global Apogee incorporates by reference each of the factual
                                     21   allegations set forth in the previous paragraphs.
                                     22
                                     23
                                          3
                                           Global Apogee will, as appropriate to the facts discovered, amend this complaint to add one or
                                     24   more of these third party brick and mortar retail stores and/or hotels as defendants.
                                     25   4
                                             It is highly likely that each of these decisions was known to and approved by the Sugarfina
                                     26   Board of Directors. The membership of the Sugarfina Board of Directors includes at least two
                                          partners at Great Hill Partners, a Boston, Massachusetts private equity firm that invested at least
                                     27   thirty five million dollars into Sugarfina in 2017. Global Apogee will, as appropriate to the facts
                                          discovered, amend this complaint to add Great Hill Partners and/or the partners at Great Hill
                                     28   Partners who serve on the board as defendants.
                                                                                         -15-
                                                                                                                CASE NO: 2:18-cv-05162-RSWL-E
                                                                      PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 16 of 29 Page ID #:324



                                      1         36.    As set forth above, the CANDY-GRAM trademark has been in
                                      2   continual use in interstate commerce in connection with the sales of candy and
                                      3   greetings cards since the registration was issued in 1995. The registration has been
                                      4   renewed, as required, every ten years since the date of issue and Global Apogee’s
                                      5   timely filed Section 15 Declaration of Incontestability.
                                      6         37.    The CANDY-GRAM trademark has acquired secondary meaning and
                                      7   distinctiveness and has been associated in the mind of the public with products
                                      8   created and sold by Global Apogee for at least two decades.
                                      9         38.    On information and belief, commencing in or about February 2018
                                     10   and, perhaps earlier, Defendants have used the Candygram name in connection
                                     11   with the advertisement, promotion, sale and delivery of assorted candies and
Gordon Rees Scully Mansukhani, LLP




                                     12   associated messages and other goods on Defendant Sugarfina’s website and in
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   Sugarfina-owned retail stores and other retail stores across the United States.
                                     14         39.    Defendants’ use has occurred in the full knowledge of the registration
                                     15   of the CANDY-GRAM trademark held by Global Apogee.
                                     16         40.    Defendants’ use of the registered CANDY-GRAM trademark
                                     17   (without the hyphen) to advertise, promote, and sell Defendant’s candy and related
                                     18   product is without the consent of Global Apogee.
                                     19         41.    Defendants continue to use the registered CANDY-GRAM trademark
                                     20   (without the hyphen) to date. Defendants have failed and refused to cease and
                                     21   desist from such use following its receipt of a demand to do so from Global
                                     22   Apogee.
                                     23         42.    Defendants’ use of the registered CANDY-GRAM trademark as set
                                     24   forth above is likely to: (a) cause confusion, mistake and deception; (b) cause the
                                     25   public to believe that to Defendants’ candies and greeting cards are the same as
                                     26   Global Apogee’s candies and greeting; (c) that Defendants are somehow affiliated
                                     27   with Global Apogee or that the Plaintiff has endorsed, authorized, sponsored,
                                     28   approved or otherwise associated itself with the Defendants or their counterfeit
                                                                                   -16-
                                                                                                       CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 17 of 29 Page ID #:325



                                      1   products; or that (d) that Defendants are authorized by Global Apogee to sell
                                      2   Candygrams. These outcomes create an unjust economic benefit to Defendants.
                                      3          43.    Defendants’ use of the registered CANDY-GRAM trademark as
                                      4   Candygram constitutes an unlawful use in interstate commerce.
                                      5          44.    Defendants’     conduct   constitutes   trademark   infringement       and
                                      6   counterfeiting in violation in violation of Section 32 of the Lanham Act, 15 U.S.C.
                                      7   §1114.
                                      8          45.    Defendants’ acts are knowing, intentional, wanton and willful and
                                      9   were undertaken with malice and with a disregard for the impact that they would
                                     10   have on Global Apogee.
                                     11          46.    Defendants’ acts have caused, and will continue to cause, irreparable
Gordon Rees Scully Mansukhani, LLP




                                     12   injury to the Plaintiff.
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13          47.    By reason of the foregoing, Global Apogee has suffered and will
                                     14   continue to suffer irreparable harm and damages for which Global Apogee has no
                                     15   adequate remedy at law, including damage to Global Apogee’s goodwill.
                                     16   Therefore, Global Apogee is entitled to injunctive relief.
                                     17          48.    By reason of the foregoing acts of trademark infringement, Global
                                     18   Apogee has been harmed in an amount not yet ascertained. Defendants’ knowing
                                     19   and continued use of Global Apogee’s trademark without consent or authorization
                                     20   entitle Global apogee to injunctive relief as well as monetary damages pursuant to
                                     21   15 U.S.C § 1117, including damages and profits in an amount not less than five
                                     22   million dollars ($5,000,000), treble damages, reasonable attorneys’ fees, costs, and
                                     23   pre-judgment interest.
                                     24                                    COUNT TWO
                                                             California Common Law Unfair Competition
                                     25                                (Against All Defendants)
                                     26          49.    Global Apogee incorporates by reference each of the factual
                                     27   allegations set forth in the previous paragraphs.
                                     28   ///
                                                                                    -17-
                                                                                                       CASE NO: 2:18-cv-05162-RSWL-E
                                                                     PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 18 of 29 Page ID #:326



                                      1         50.    Defendants have used the Candygram name in connection with their
                                      2   advertisement, promotion, sale, and delivery of assorted candies and other goods
                                      3   online and in retail stores across the United States.
                                      4         51.    Defendants acted with full knowledge that the CANDY-GRAM
                                      5   trademark was registered and held by Global Apogee.
                                      6         52.    Global Apogee has not consented to Defendants’ use of the registered
                                      7   CANDY-GRAM trademark as Candygram to advertise, promote, or sell
                                      8   Defendants’ candies or related products.
                                      9         53.    Defendants have engaged in unfair competition, including unlawful,
                                     10   unfair, and fraudulent business practices, by marketing, advertising, promoting,
                                     11   and selling in violation of Global Apogee's trademark rights and by infringing the
Gordon Rees Scully Mansukhani, LLP




                                     12   trademark and/or otherwise dealing in the infringing activities, in violation of
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   California common law.
                                     14         54.    Defendants’ have violated and are in derogation of Global
                                     15   Apogee’s rights by marketing, advertising, promoting, and selling infringing
                                     16   products and infringing Global Apogee’s trademark. Their actions are likely to
                                     17   cause confusion, mistake, and deception among consumers and the public as to
                                     18   the source, origin, sponsorship, and/or quality of the goods of Defendants and the
                                     19   goods of Global Apogee, thereby causing loss, damage, and injury to Global
                                     20   Apogee and the purchasing public.
                                     21         55.    Defendants intended their conduct to cause such loss, damage, and
                                     22   injury.
                                     23         56.    Defendants knew or by the exercise of reasonable care should have
                                     24   known that their past and continued marketing in, advertising in, dealing in,
                                     25   promotions of, and sales of the infringing products and that their infringement
                                     26   of the trademark would cause confusion, mistake, and deception among
                                     27   purchasers, users, and the public.
                                     28   ///
                                                                                    -18-
                                                                                                    CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 19 of 29 Page ID #:327



                                      1         57.    By their past and continued marketing in, advertising in, dealing in,
                                      2   promotions of, and sales of the infringing goods and by infringing the
                                      3   trademark, Defendants intended and intend to induce customers to purchase
                                      4   Defendants’ products while trading off the extensive good will that Global
                                      5   Apogee developed.
                                      6         58.    Defendants have acted knowingly, deliberately, and willfully, have
                                      7   intended to deceive and cause confusion or mistake, and have disregarded Global
                                      8   Apogee's rights.
                                      9         59.    Defendants’ wrongful conduct has permitted or will permit
                                     10   Defendants to make substantial sales and profits on the strength of Global
                                     11   Apogee's trademarks and its marketing, advertising, sales, and consumer and trade
Gordon Rees Scully Mansukhani, LLP




                                     12   recognition. Their conduct damages the CANDY-GRAM name and brand by
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   creating confusion of these products’ origin in the consumer and trade
                                     14   marketplace, and it allows Defendants to build a brand on the strength of the
                                     15   CANDY-GRAM name and image.
                                     16         60.    As a direct and proximate cause of Defendants’ alleged conduct,
                                     17   Global Apogee has been and will be deprived of at least $5,000,000 through sales
                                     18   of its products, to be evidenced at trial, and has been and will be deprived of the
                                     19   value of its trademark as a commercial asset, whose full value Plaintiff does not yet
                                     20   know but will determine at trial.
                                     21         61.    Global Apogee seeks an order granting it Defendants’ profits that
                                     22   stem from Defendants’ infringing activities and any actual and/or compensatory
                                     23   damages.
                                     24         62.    Global Apogee has no adequate remedy at law for Defendants’
                                     25   continuing violation of Global Apogee’s rights as set forth above. Global Apogee
                                     26   therefore seeks preliminary and permanent injunctive relief.
                                     27         63.    Global Apogee seeks exemplary or punitive damages for
                                     28   Defendants’ intentional misconduct.
                                                                                  -19-
                                                                                                      CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 20 of 29 Page ID #:328



                                      1                                   COUNT THREE
                                                       Unfair Competition; Cal. Bus. & Prof. Code § 17200 et seq.
                                      2                               (Against All Defendants)
                                      3          64.     Global Apogee incorporates by reference each of the factual
                                      4   allegations set forth in the previous paragraphs.
                                      5          65.     As previously stated, Defendants’ conduct is likely to cause confusion
                                      6   among consumers and the trade as to the origin, authorization, authenticity, and
                                      7   sponsorship of the products that Defendants manufacture, advertise, distribute,
                                      8   offer for sale, and sell. Defendants have acted in this way because they intend to
                                      9   produce, and likely have produced, substantial profits for themselves at Global
                                     10   Apogee’s expense and to the detriment of the integrity of the CANDY-GRAM
                                     11   brand. Defendants’ unfair competition includes, without limitation, representing in
Gordon Rees Scully Mansukhani, LLP




                                     12   advertising and marketing materials—in both retail stores and online —that
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   CANDY-GRAM is owned or controlled by Defendants, causing confusion among
                                     14   dealers and consumers of CANDY-GRAM products.
                                     15          66.     As a result, Global Apogee has incurred damages, which includes loss
                                     16   of market share, injury to business reputation, loss of control over its brand and
                                     17   image, and lost sales and royalties.
                                     18          67.     Defendants’ conduct, as described, constitutes unlawful, unfair, and
                                     19   fraudulent business practices in violation of Cal. Bus. & Prof. Code § 17200 et seq.
                                     20          68.     Global Apogee has suffered substantial injury as a result of
                                     21   Defendants’ wrongful acts. Defendants’ misconduct has also caused, and continues
                                     22   to cause, irreparable injury to Global Apogee for which there is no adequate
                                     23   remedy at law. Global Apogee seeks an injunction.
                                     24          69.     Defendants have harmed Global Apogee in an amount that Plaintiff
                                     25   does not yet fully know. Defendants have knowingly and continually used Global
                                     26   Apogee’s trademark without Global Apogee’s consent or authorization; this
                                     27   entitles Global Apogee to injunctive relief under Cal. Bus. & Prof. Code § 17200 et
                                     28   seq.
                                                                                    -20-
                                                                                                       CASE NO: 2:18-cv-05162-RSWL-E
                                                                    PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 21 of 29 Page ID #:329



                                      1                                COUNT FOUR
                                                             Common Law Infringement of Trademark
                                      2                            (Against All Defendants)
                                      3         70.     Global Apogee incorporates by reference each of the factual
                                      4   allegations set forth in the previous paragraphs.
                                      5         71.     On information and belief, commencing in or about February 2018
                                      6   and perhaps earlier, Defendants have used the CANDY-GRAM name as
                                      7   Candygram in connection with their advertisement, promotion, sale, and delivery
                                      8   of assorted candies and associated messages online and in Defendant-owned retail
                                      9   stores and other retail stores across the United States.
                                     10         72.     Defendants acted with full knowledge that Global Apogee registered
                                     11   and holds the CANDY-GRAM trademark.
Gordon Rees Scully Mansukhani, LLP




                                     12         73.     Global Apogee has not consented to or authorized Defendants’ uses
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   of the registered CANDY-GRAM trademark as Candygram to advertise, promote,
                                     14   or sell Defendants’ candies or related products.
                                     15         74.     Defendants continued to use the registered CANDY-GRAM
                                     16   trademark as Candygram as of the original filing of this lawsuit. Defendants
                                     17   responded with refusal to Global Apogee’s demand to cease and desist from their
                                     18   use of the trademark.
                                     19         75.     Defendants’ use of the registered CANDY-GRAM trademark as
                                     20   Candygram, as set forth above, is likely to: (a) cause confusion, mistake, and
                                     21   deception; (b) cause the public to believe that Defendants’ candies and related
                                     22   products are the same as Global Apogee’s candies and related products; (c) cause
                                     23   the public to believe that Defendants are somehow affiliated with Global Apogee
                                     24   or that Global Apogee has endorsed, authorized, sponsored, approved, or otherwise
                                     25   associated itself with Defendants or their counterfeit products; or (d) cause the
                                     26   public to believe that Global Apogee authorized Defendants to sell CANDY-
                                     27   GRAMs. These outcomes create an unjust economic benefit to Defendants.
                                     28   ///
                                                                                    -21-
                                                                                                     CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 22 of 29 Page ID #:330



                                      1         76.      Defendants’ use of the registered CANDY-GRAM trademark as
                                      2   Candygram constitutes an unlawful use in interstate commerce.
                                      3         77.      Defendants have acted knowingly, intentionally, wantonly, willfully,
                                      4   maliciously, and without regard for the impact that would have on Global Apogee.
                                      5         78.      Defendants’ actions have caused and will continue to cause
                                      6   irreparable injury to Plaintiff.
                                      7         79.      Defendants’ misconduct constitutes trademark infringement in
                                      8   violation of the common law of the State of California and has caused substantial,
                                      9   irreparable injury to Global Apogee for which there is no adequate remedy at law.
                                     10         80.      Defendants have harmed Global Apogee in an amount that Plaintiff
                                     11   does not yet fully know. Defendants’ knowing and continued use of Global
Gordon Rees Scully Mansukhani, LLP




                                     12   Apogee’s trademark without Global Apogee’s consent or authorization entitles
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   Plaintiff to injunctive relief and monetary damages pursuant to 15 U.S.C § 1117,
                                     14   which includes damages and profits of at least $5,000,000, treble damages,
                                     15   reasonable attorney’s fees, costs, and prejudgment interest.
                                     16                                   COUNT FIVE
                                                               Common Law Infringement of Service Mark
                                     17                               (Against All Defendants)
                                     18         81.      Global Apogee incorporates by reference each of the factual
                                     19   allegations set forth in the previous paragraphs.
                                     20         82.      On information and belief, commencing in or about February 2018
                                     21   and perhaps earlier, Defendants have used the CANDY-GRAM name as
                                     22   Candygram in connection with the delivery of assorted candies and associated
                                     23   messages online and in Defendant-owned retail stores and other retail stores across
                                     24   the United States.
                                     25         83.      At all times during Defendants’ use, Defendants had full knowledge
                                     26   that Global Apogee used the CANDY-GRAM name in connection with the
                                     27   delivery of Candygram products.
                                     28   ///
                                                                                   -22-
                                                                                                         CASE NO: 2:18-cv-05162-RSWL-E
                                                                    PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 23 of 29 Page ID #:331



                                      1         84.      Defendants’ use of the CANDY-GRAM service mark as Candygram
                                      2   in association with the delivery of Candygram products is without Global
                                      3   Apogee’s consent.
                                      4         85.      Defendants continued to use the CANDY-GRAM service mark as
                                      5   Candygram as of the original filing of this lawsuit. Defendants have responded
                                      6   with refusal to comply with Global Apogee’s demand to cease and desist
                                      7   Defendants’ use of the service mark.
                                      8         86.      Defendants’ use of the CANDY-GRAM service mark as Candygram
                                      9   as previously described is likely to: (a) cause confusion, mistake, and deception;
                                     10   (b) cause the public to believe that Defendants’ candies and greeting cards, as well
                                     11   as the delivery of those candies and greetings cards, are the same as Global
Gordon Rees Scully Mansukhani, LLP




                                     12   Apogee’s; (c) cause the public to believe that Defendants are somehow affiliated
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   with Global Apogee or that Plaintiff has endorsed, authorized, sponsored,
                                     14   approved, or otherwise associated itself with Defendants or their counterfeit
                                     15   products and services; or (d) cause the public to believe that Global Apogee has
                                     16   authorized Defendants to sell CANDY-GRAM products and related services.
                                     17   These outcomes create an unjust economic benefit to Defendants.
                                     18         87.      Defendants’ use of the CANDY-GRAM service mark as Candygram
                                     19   constitutes an unlawful use in interstate commerce.
                                     20         88.      Defendants have acted knowingly, intentionally, wantonly, willfully,
                                     21   maliciously, and without regard for the impact of their actions on Global Apogee.
                                     22         89.      Defendants’ conduct has caused, and will continue to cause,
                                     23   irreparable injury to Plaintiff.
                                     24         90.      Defendants’ misconduct constitutes an infringement of Global
                                     25   Apogee’s service mark in violation of the common law of the State of California
                                     26   and has caused substantial, irreparable injury to Global Apogee for which there is
                                     27   no adequate remedy at law.
                                     28   ///
                                                                                  -23-
                                                                                                      CASE NO: 2:18-cv-05162-RSWL-E
                                                                    PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 24 of 29 Page ID #:332



                                      1         91.     Defendants have harmed Global Apogee in an amount that Plaintiff
                                      2   does not yet fully know. Defendants’ knowing and continued use of Global
                                      3   Apogee’s service mark without Global Apogee’s consent or authorization entitles
                                      4   Plaintiff to injunctive relief and monetary damages, which includes damages and
                                      5   profits of at least $5,000,000, treble damages, reasonable attorney’s fees, costs, and
                                      6   prejudgment interest.
                                      7                                PRAYER FOR RELIEF
                                      8         WHEREFORE, Global Apogee respectfully requests that the Court order
                                      9   the following relief:
                                     10         A.     That the Court enter an injunction ordering that Defendants, their
                                     11   agents, servants, employees, and all other persons in privity or acting with them in
Gordon Rees Scully Mansukhani, LLP




                                     12   concert be enjoined with and them be enjoined and restrained from:
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13         (1) using any reproduction, any reproduction, counterfeit, copy, or colorable
                                     14   imitation of the CANDY-GRAM trademark in connection with the sale of any
                                     15   goods or the rendering of any services not authorized by Global Apogee;
                                     16         (2) engaging in any course of conduct likely to cause confusion, deception or
                                     17   mistake, or injure Global Apogee’s business reputation or weaken the distinctive
                                     18   quality of the registered CANDY-GRAM trademark;
                                     19         (3) using a false description or representation including words or other
                                     20   symbols tending to falsely describe or represent Defendants’ unauthorized goods
                                     21   as being those of Global Apogee or sponsored by, endorsed by or associated with
                                     22   Global Apogee and from offering such goods in in commerce;
                                     23         (4) further infringing the CANDY-GRAM trademark by manufacturing,
                                     24   producing, distributing, circulating, selling, marketing, offering for sale,
                                     25   advertising, promoting, or displaying the registered CANDY-GRAM trademark;
                                     26         (5) using any simulation, reproduction, copy or colorable imitation of the
                                     27   registered CANDY-GRAM trademark in connection with the promotion,
                                     28   advertisement, display, sale, offering for sale, manufacture, production, circulation
                                                                                   -24-
                                                                                                       CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 25 of 29 Page ID #:333



                                      1   or distribution of any unauthorized products in any fashion as to relate or connect,
                                      2   or tend to relate or connect, such products in any way to Global Apogee, or to any
                                      3   goods sold, manufactured, sponsored, endorsed or approved by, or connected with
                                      4   Global Apogee;
                                      5         (6) making any statement or representation whatsoever, or using any false
                                      6   designation of origin or false description, or performing any act, which can or is
                                      7   likely to lead the trade or public, or individual members thereof, to believe that any
                                      8   products manufactured, distributed, or offered for sale, Defendants are in any way
                                      9   associated or connected with Global Apogee, or are sold, manufactured, licensed,
                                     10   sponsored, endorsed, approved or authorized by Global Apogee;
                                     11         (7) engaging in any conduct constituting an infringement of the registered
Gordon Rees Scully Mansukhani, LLP




                                     12   CANDY-GRAM trademark or Global Apogee’s rights therein, or to use or to
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   exploit, the CANDY-GRAM trademark in any form, or constituting any
                                     14   weakening of Global Apogee’s name, reputation or goodwill;
                                     15         (8) using or continuing to use Global Apogee’s registered CANDY-GRAM
                                     16   trademark or trade name or any variation thereof on the Internet either in the text of
                                     17   a website, as a domain name, as a key word, search word, metatag, or any part of
                                     18   the description of the of site in any site submission for a registration of Internet site
                                     19   with a search engine or index, in connection with any goods or services not directly
                                     20   not authorized by Global Apogee;
                                     21          (9) hosting or acting as an Internet Service Provider for, or operating any
                                     22   websites offering for sale any products bearing counterfeits of the CANDY-
                                     23   GRAM trademark in any form;
                                     24         (10) using any email addresses to offer for sale any nongenuine products
                                     25   bearing products as counterfeits of the of CANDY-GRAM trademark in any form;
                                     26         (11) having any connection whatsoever with any websites that offer for sale
                                     27   any merchandise bearing counterfeits of the registered CANDY-GRAM trademark
                                     28   in any form;
                                                                                    -25-
                                                                                                         CASE NO: 2:18-cv-05162-RSWL-E
                                                                    PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 26 of 29 Page ID #:334



                                      1         (12) secreting, destroying, altering, removing, or otherwise dealing with the
                                      2   unauthorized products or any books or records which contain any information
                                      3   relating to the importing, manufacturing, producing, distributing, circulating,
                                      4   selling, marketing, offering for sale, advertising, or promoting, or displaying
                                      5   unauthorized products which products infringe the registered CANDY-GRAM
                                      6   trademark in any form; and
                                      7         (13) effecting assignments or transfers, forming new entities or associations
                                      8   or utilizing any other device for the purpose of circumventing or otherwise
                                      9   avoiding the prohibitions set forth in subparagraphs (1) through (13).
                                     10         B.     Directing that Defendants, within ten (10) (days of Judgment, take all
                                     11   steps necessary to remove from all websites they own or control, including, but not
Gordon Rees Scully Mansukhani, LLP




                                     12   limited to www.Sugarfina.com, and text and or all other text media offering for
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   sale any products associated with the registered CANDY-GRAM trademark.
                                     14         C.     Directing that Defendants, within thirty (30) days of Judgment, file
                                     15   and serve Global Apogee with a sworn statement setting forth in detail the manner
                                     16   in which in Defendants have complied with this injunction pursuant to U.S.C. §
                                     17   1116(a).
                                     18         D.     Directing that Defendants deliver up for destruction to Global Apogee
                                     19   all unauthorized products and advertisements in their possession or under their
                                     20   control bearing the registered CANDY-GRAM trademark or any simulation,
                                     21   reproduction, counterfeit, copy or colorable imitation thereof, all matrices plates,
                                     22   and molds, and other means of production pursuant to 15 U.S.C. §1118.
                                     23         E.     Directing such other such relief as the Court may deem appropriate to
                                     24   prevent the trade and the public from deriving any erroneous impression that any
                                     25   products manufactured or sold or otherwise circulated or promoted by Defendants
                                     26   are authorized by Global Apogee or related in any way to Global Apogee’s
                                     27   products.
                                     28   ///
                                                                                  -26-
                                                                                                      CASE NO: 2:18-cv-05162-RSWL-E
                                                                  PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 27 of 29 Page ID #:335



                                      1         F.    Requiring Defendants to pay to Global Apogee such damages Global
                                      2   Apogee has sustained as a consequence of Defendants’ willful infringement of the
                                      3   CANDY-GRAM trademark and unfair competition and to account for and to
                                      4   account for all gains, profits and advantages and advantages derived by Defendants
                                      5   from the sale of infringing merchandise bearing the registered CANDY-GRAM
                                      6   trademark, including all: (a) statutory damages in damages an up to $1,000,000 for
                                      7   each act of infringement as provided under 15 U.S.C. of § 1117(c) of the Lanham
                                      8   Act and D.C. Code § 28-3904 (2013), and/or, at Global Apogee’s election, an
                                      9   amount representing Defendants’ illicit revenues (or any lesser amount Defendants
                                     10   establish as their “profits”, which are believed to exceed twenty-five million
                                     11   dollars ($25,000,000) and five million dollars ($5,000,000), respectively, on an
Gordon Rees Scully Mansukhani, LLP




                                     12   annualized basis, whichever is greater; (b) the damages caused to Global Apogee
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13   as a result of Defendants’ unlawful conduct, which are believed to exceed an
                                     14   additional five million dollars ($5,000,000) on an annualized basis; and (c)
                                     15   reasonable attorney’s fees, investigative fees and pre-judgment interest pursuant to
                                     16   15 U.S.C. § 1117(b).
                                     17         G.    An award to Global Apogee of treble, exemplary, and/or punitive
                                     18   damages.
                                     19         H.    Ordering that Global Apogee be reimbursed for the costs of this action
                                     20   together with reasonable attorneys’ and investigators’ fees and pre-judgment and
                                     21   post-judgment interest in accordance with 15 U.S.C. §1117.
                                     22         I.    Ordering that, pursuant to U.S.C.S. §523(a)(6), Defendants be
                                     23   prohibited from a discharge from a under discharge under 11 U.S.C.S. §727 for,
                                     24   malicious, willful and fraudulent injury to Global Apogee.
                                     25         J.    Directing that this Court retain jurisdiction over this action for the
                                     26   purpose of enabling Global Apogee to apply to the Court at any time for such
                                     27   further orders and interpretation or execution of any order entered in this action,
                                     28
                                                                                  -27-
                                                                                                       CASE NO: 2:18-cv-05162-RSWL-E
                                                                  PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 28 of 29 Page ID #:336



                                      1   for the modification of any such order, for the enforcement or compliance
                                      2   therewith and for the violations thereof.
                                      3         K.     Awarding to Global Apogee for such other relief as the Court may
                                      4   deem just and proper, and together with the costs and disbursements which Global
                                      5   Apogee has incurred in connection with this action.
                                      6   Dated: November 1, 2018            GORDON REES SCULLY MANSUKHANI LLP
                                      7                                           By: /s/ Keith C. Cramer
                                      8                                               Keith C. Cramer
                                                                                      Attorney for Plaintiff GLOBAL
                                      9                                               APOGEE

                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                      -28-
                                                                                                    CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
                       Case 2:18-cv-05162-RSWL-E Document 18 Filed 11/01/18 Page 29 of 29 Page ID #:337



                                      1          I am a resident of the State of California, over the age of eighteen years, and
                                          not a party to the within action. My business address is: Gordon & Rees LLP, 101
                                      2   West Broadway, Suite 2000, San Diego, CA 92101. On November 1, 2018, I
                                      3   served the within documents:

                                      4      • PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR
                                               DAMAGES
                                      5
                                      6    ⌧ BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
                                             which automatically generates a Notice of Electronic Filing at the time said
                                      7      document is filed to the email address(es) listed in the Electronic Mail
                                             Notice List and denoted below, which constitutes service pursuant to FRCP
                                      8      5(b)(3).

                                      9     BY U.S. MAIL: by placing the document(s) listed above in a sealed
                                             envelope with postage thereon fully prepaid, in United States mail in the
                                             State of California at San Diego, addressed as set forth above. I am readily
                                     10      familiar with the firm’s practice of collection and processing
                                             correspondence for mailing. Under that practice it would be deposited with
                                     11      the U.S. Postal Service on that same day with postage thereon fully prepaid
Gordon Rees Scully Mansukhani, LLP




                                             in the ordinary course of business. I am aware that on motion of the party
                                     12      served, service is presumed invalid if postal cancellation date or postage
    101 W. Broadway Suite 2000




                                             meter date is more than one day after the date of deposit for mailing in
        San Diego, CA 92101




                                     13      affidavit.
                                     14
                                          Jon Dean
                                     15   jdean@mwe.com
                                          Jason Strabo
                                     16   jstrabo@mwe.com
                                          MCDERMOTT WILL & EMERY
                                     17   LLP
                                          2049 Century Park East, Suite 3800
                                     18   Los Angeles, CA 90067-3218
                                          Tel: (310) 277-4110
                                     19   Fax (310) 277-4730
                                     20   Attorneys For Defendant
                                          Sugarfina, Inc.
                                     21
                                                 I declare under penalty of perjury under the laws of the State of California
                                     22   that the above is true and correct. Executed on November 1, 2018, at San Diego,
                                          California.
                                     23
                                     24                                                              Rebecca Hunt
                                     25
                                     26
                                     27
                                     28
                                                                                   -29-
                                                                                                        CASE NO: 2:18-cv-05162-RSWL-E
                                                                   PLAINTIFF GLOBAL APOGEE’S AMENDED COMPLAINT FOR DAMAGES
